I think the majority opinion overlooks the applicable statutory provisions. Section 350, O. S. 1931, 12 Okla. St. Ann. § 556, provides in material part as follows:
"Issues of fact arising in actions for recovery of money * * * shall be tried by a jury unless a jury trial is waived."
The test to be applied to this case is twofold: One, is it an action for the recovery of money? Two, are there issues of fact arising therein? The majority opinion clearly discloses and states that the action is one for the recovery of money; the only remaining question is whether issues of fact arose therein. The majority opinion erroneously turns the question upon the kind or character of the issues of fact which have arisen. The statute does not discriminate between different kinds or characters of issues of fact, but, in effect, provides that in such an action, if there arises any material issue of fact, then any such issues shall be tried by a jury unless waived. The inquiry should not be "What is the character or nature of the issue of fact?" as in the majority opinion, but should be "Are there material issues of fact?"
I think our decisions are likely to promote confusion when we so overlook or fail to apply such fixed statutory rules. I therefore dissent.